         Case 1:19-cv-04977-JPC Document 141 Filed 05/10/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, et al

                                                               Index No. 19 Civ. 4977
                  Plaintiffs,
v.

SACHA NOAM BARON COHEN, et al

                  Defendants.



     PLAINTIFFS’S REPLY TO OPPOSITION TO MOTION TO DISQUALIFY THE
             HONORABLE JOHN P. CRONAN UNDER 28 U.S.C. § 144.

       Defendants counsel whose clients Sacha Baron Cohen, Showtime and CBS used deceit,

lies and trickery to reap huge profits and Emmy nominations to boost their standing in the amoral

and highly leftist Hollywood entertainment industry by defaming Chief Justice Roy Moore and

harming his wife Kayla Moore in the process, now for their cheap tactical reasons, predictably,

like their clients Cohen, Showtime and CBS, train their sites on Moore’s counsel to deflect from

the demonstrable hard facts, as set forth in the sworn affidavit signed by Plaintiff Roy Moore

himself, that this Court has shown extra-judicial prejudice and favoritism, as contrasted to the

unbiased way the prior jurist the Honorable Andrew Carter, had fairly administered to this case.

       To put it most simply, counsel for the Moore’s counsel’s representation in other cases are

not relevant to the issues now before this Court under 28 U.S.C. 144, and Mr. Klayman, who is

not the issue but rather the conduct of this Court is, makes no apologies for attempting to defend

his clients zealously within the bounds of the law in these other old unrelated proceedings. It is

as if counsel for Defendants would have one believe that federal judges, much like other men




                                                1
         Case 1:19-cv-04977-JPC Document 141 Filed 05/10/21 Page 2 of 5




and women, are always unbiased and superior to mankind in general and are thus always

unbiased arbiters of fact and law.

       Our greatest of Founding Fathers, Thomas Jefferson, who opposed Article III federal

judges, as unelected, with life tenure and thus unaccountable to the people, opined on the

humanity and thus fallibility of jurists like the rest of us and thus any mortal:

       “You seem to consider the judges as the ultimate arbiters of all constitutional
       questions; a very dangerous doctrine indeed, and one which would place us under
       the despotism of an oligarchy. Our (federal) judges are as honest as other men,
       and not more so. They have, with others, the same passions for party, for power,
       and the privilege of their corps … Their power is more dangerous as they are in
       office for life, and not responsible, as the other functionaries are, to elective
       control.”

       Thomas Jefferson, Letter to William C. Jarvis, 1820 as cited by the undersigned
       counsel in “It Takes a Revolution: Forget the Scandal Industry!,” at page 1 (Post
       Hill Press, 2020).

The sworn affidavit of Plaintiff Moore, himself with a long distinguished career as a jurist, was

not entered into lightly, but only after a thorough review of the record and great introspection

and thought, as he too was a judge, most notably the Chief Justice of the Alabama Supreme

Court and before that of the lower Alabama courts. He wrote it himself and its contents speak

for itself. The plain language of 28 U.S.C. 144 also speaks for itself, and the ruling of another

lower court federal judge, cited by Defendants’ counsel, that she alone could defy and ignore the

plain language of the statute, and with yet more bias decide on her own recusal or

disqualification, is meaningless.

       And, whether this Court’s inexplicable repudiation and reversal of Judge Carter’s fair and

honest rulings regarding discovery and related matters technically constitute law of the case or

not, clearly, in conjunction with the other facts set forth in Judge Moore’s sworn affidavit, and

his motion, serve to underscore the latent and obvious extrajudicial bias and prejudice that must




                                                  2
         Case 1:19-cv-04977-JPC Document 141 Filed 05/10/21 Page 3 of 5




serve as a basis for the Courts’ voluntary recusal and/or disqualification. No more and no less

need to be said, but it is sad and reprehensible that counsel for Defendants having in bad faith, at

a minimum, played other games with this Court, such as over the video of their client, Sacha

Baron Cohen, which they falsely designated as confidential under a hugely overly broad

protective order that they put forth and was entered by this Court (over Plaintiffs’ strong

objection) simply because it was taken at an undisclosed and unidentifiable location, seek to

make Plaintiffs’ counsel the issue, rather than facing up to the facts. But then again, when a

mega-Wall Street law firm such as Davis, Wright has large, wealthy and influential Hollywood

stars and corporate clients such as Cohen, Showtime and CBS, as opposed to the limited and

modest means of the Moores, then anything apparently goes to further their “cash cow,” well-

paying, and “prestigious” clients’ interests.

       For these and the reasons set forth in Judge Moore’s sworn affidavit and accompanying

motion, this Court respectfully must recuse or be disqualified.



Dated: May 10, 2021                                  Respectfully Submitted,



                                                        /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                       KLAYMAN LAW GROUP P.A.
                                                       2020 Pennsylvania Ave NW # 800
                                                       Washington, D.C. 20006
                                                       (561) 558-5536
                                                       Email: leklayman@gmail.com

                                                       Counsel for Plaintiffs

                                                       Melissa Isaak, Esq.
                                                       2815-B Zelda Road
                                                       Montgomery, AL 36106
                                                        (334) 262-8200
                                                       Email: Melissa@protectingmen.com


                                                 3
Case 1:19-cv-04977-JPC Document 141 Filed 05/10/21 Page 4 of 5




                                  Of Counsel (Pro Hac Vice to be Filed)




                              4
        Case 1:19-cv-04977-JPC Document 141 Filed 05/10/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

May 10, 2021


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
